  8:18-cr-00263-LSC-SMB Doc # 43 Filed: 07/01/20 Page 1 of 1 - Page ID # 133



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                8:18CR263

       vs.
                                                                 ORDER
JAVON L. MURRY,

                     Defendant.



      This matter is before the Court on the Defendant’s correspondence, filed as a

Motion for Relief under 18 U.S.C. § 3621(b), ECF No. 42. Specifically, the Defendant

seeks placement in community custody of home confinement.               Section 3621(b)

authorizes the Bureau of Prisons to designate a prisoner’s place of confinement. The

Court has no jurisdiction to alter the Defendant’s designated place of confinement.

      Accordingly,

      IT IS ORDERED:

      1. The Defendant’s correspondence, filed as a Motion for Relief under 18 U.S.C.

          § 3621(b), ECF No. 42, is denied; and

      2. The Clerk will mail a copy of this Order to the Defendant at his last known

          address.

      Dated this 1st day of July 2020.

                                                BY THE COURT:

                                                s/Laurie Smith Camp
                                                Senior United States District Judge
